MEMORANDUM **
Kulwinder Kaur, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding because Kaur’s testimony was inconsistent with supporting documentation regarding the injuries she sustained during her May 1996 detention. See id. In addition, Kaur showed a general lack of knowledge regarding Sikh political events, such as “Operation Blue Star” and the February 1992 elections. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004).
Because Kaur failed to satisfy the lower standard of proof for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Kaur’s CAT claim is based on the same testimony that the BIA found not credible. Because she points to no other evidence that the BIA should have considered in making its CAT determination, substantial evidence supports the BIA’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.